SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 Rx Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Rx Funds Trust Rx Tactical Rotation Fund Rx Traditional Allocation Fund Rx MAR Tactical Moderate Growth Fund Rx MAR Tactical Growth Fund 1345 Avenue of the Americas, 2nd Floor New York, NY 10105 (866) 410-2006 www.rxfunds.com January 29, 2016 Dear Shareholder: On behalf of the Board of Trustees of the Rx Funds Trust, formerly American Independence Funds Trust II, (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of each of the separate investment series listed above (each a “Fund” and collectively, the “Funds”), to be held at 10:00 a.m. (Eastern time) on March 21, 2016, at the Trust’s offices located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105. While we encourage you to read the full text of the enclosed Joint Proxy Statement, we are also providing you with a brief overview of the proposals, which are as follows: (1) Approval of a New Advisory Agreement. American Independence Financial Services, LLC (“American Independence”or the“Adviser”), your Fund’s investment adviser, entered into a definitive agreement with FolioMetrix LLC (“FolioMetrix”), an SEC registered investment adviser headquartered in Nebraska, whereby FolioMetrix merged with American Independence to create a new company (the “Transaction”). The Transaction was consummated on July 31, 2015, and American Independence is now known as RiskX Investments, LLC. The current investment advisory agreement under which American Independence serves as investment adviser to your Fund terminated upon the closing of the Transaction.In order to permit RiskX Investments to continue to serve as investment adviser to your Fund, securities laws require Fund shareholders to approve a New Advisory Agreement. (2) Approval of Sub-Advisory Agreements. With respect to the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund, we are proposing two new sub-advisers to manage the assets of these two Funds - Welton Fund Advisors, LLC and Frame Global Asset Management; and therefore, are asking for approval of new investment sub-advisory agreements. Further details are provided in the Joint Proxy Statement. (3) Election of Trustees. You are also being asked to approve the re-election of two (2) current Independent Trustees and the election of three (3) new Trustees to your Fund’s Board, one of whom, by reason of her position with, and ownership of, the Adviser, is referred to as an“Interested Trustee”. In addition, shareholders are being asked for the approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A JOINT PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the Rx Funds Trust.Sincerely,John J. PileggiPresidentRx Funds Trust ii Rx Funds Trust Rx Tactical Rotation Fund Rx Traditional Allocation Fund Rx MAR Tactical Moderate Growth Fund Rx MAR Tactical Growth Fund NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the Rx Funds Trust, formerly the American Independence Funds Trust II, (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105, on March 21, 2016 at 10:00 a.m. (Eastern time) for the following purposes: Proposal Funds Affected 1. To approve a new investment advisory agreement between the Trust and RiskX Investments, LLC (“RiskX Investments”) on behalf of the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund only. Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund 2. To approve the following new sub-advisory agreements between RiskX Investments, LLC and each of the sub-advisers named below: a. Investment sub-advisory agreement between RiskX Investments and Welton Fund Advisors, LLC. Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund b. Investment sub-advisory agreement between RiskX Investments and Frame Global Asset Management, Ltd. Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund 3. The election of five Trustees, one of whom is an Interested Trustee. All Funds 4. To consider and act upon any matters incidental to the foregoing and to transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. All Funds After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “FOR” each proposal. The matters referred to above are discussed in detail in the joint proxy statement attached to this Notice. iii The Board of Trustees has fixed the close of business on January 25, 2016 as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Funds is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. John J. PileggiPresidentRx Funds Trust All shareholders are cordially invited to attend the meeting. IN ORDER TO AVOID DELAY AND ADDITIONAL EXPENSE AND TO ASSURE THAT YOUR SHARES ARE REPRESENTED, REGARDLESS OF WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time.
